Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION
This action is in response to an application filed October 14, 2019. Claims 1-6 are pending in this application.

Claim Objections
Claim 6 is objected to because of the following informalities:  Claim 6 is a repeat of claim 5, with a different dependency. Claim 5 depends on claim 3 and claim 6 depends on claim 4, which in turn, is also dependent on claim 3.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: various “unit”…..for limitations in apparatus claims 1 and 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “unit…..for” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is also silent on the structural relationship of each “unit”. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Partington et al. (US 2015/0278812 A1), in view of Druta et al. (EP 3321846 A1).

With respect to claim 1, Partington discloses an apparatus of a cloud data privacy management system, comprising: 

a calculation unit, electrically coupled to the information capture unit, for receiving the human biometric data and identification data of the first time and calculating the human biometric data of the first time to create at least one algorithm result data for later identifying the human biometric data of the first time ([0078]-[0079], Figs. 6A and 6B, creating templates using biometric data for performing matching with a biometric input via deduplication process; this process creates an ID record of the biometrics information), wherein the calculation unit adopts an operation mode being selected from a group consisting of calculation, data processing, logical reasoning, artificial intelligence process and any combination of the foregoing to create the algorithm result data, and the calculation unit provides the algorithm result data and the corresponding identification data ([0078]-[0079], Figs. 6A and 6B, creating templates using biometric data for performing matching with a biometric input via deduplication process; this process creates an ID record of the biometrics information); 
a crawler detection unit, electrically coupled to the calculation unit, for detecting the reliability of the algorithm result data, and providing the algorithm result data and the corresponding identification data ([0078]-[0079], the manipulated ID is stored for later matching with a captured biometrics); 
an information collection center, electrically coupled to the crawler detection unit, for receiving/downloading and storing the algorithm result data and the corresponding 
an information identification unit, electrically coupled to the information capture unit and the information collection center, for at least receiving at least one biometric data of at least one human body captured by the information capture unit at a second time and comparing the human biometric data of the second time with the algorithm result data (Fig. 6B, and [0082]-[0084], step 616 and 618, capture biometrics and perform matching to process identify a matching record), and when the human biometric data of the second time matches with the  algorithm result data, the information identification unit drives an apparatus electrically coupled to the information identification unit to execute an action (Fig. 6B, and [0082]-[0084], step 616 and 618, capture biometrics and perform matching to process identify a matching record); 
Partington does not explicitly teach wherein, the information collection center deletes the human biometric data from the calculation unit after receiving/downloading and storing the algorithm result data;
However, Druta discloses the information collection center deletes the human biometric data from the calculation unit after receiving/downloading and storing the algorithm result data (Abstract and [0008], deleting biometric data from memory of server).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was filed, to combine the teachings of Partington with the teachings of Druta and delete biometric data after storing it, in order to prevent theft of the biometric data.
With respect to claim 2, the combination of Partington and Druta discloses the apparatus of a cloud data privacy management system as claimed in claim 1, wherein Partington discloses the human biometric data of the first time and the second time are information selected from a group consisting of a face image, an iris, a fingerprint, a palm print, a voiceprint, and any combination of the foregoing ([0036]).
	With respect to claim(s) 3-6, the method of claim(s) 3-6 does/do not limit or further define over the apparatus of claim(s) 1-2. The limitations of claim(s) 3-6 is/are essentially similar to the limitations of claim(s) 1-2. Therefore, claim(s) 3-6 is/are rejected for the same reasons as claim(s) 1-2. Please see rejection above.	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESTHER B. HENDERSON whose telephone number is (571)270-3807. The examiner can normally be reached Monday-Friday 6a-2p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T. Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ESTHER B. HENDERSON/Primary Examiner , Art Unit 2458                                                                                                                                                                                                        March 4, 2022